         Case 3:14-cr-00175-WHA Document 1118 Filed 11/27/19 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
1                                 NORTHERN DISTRICT OF CALIFORNIA
2                                     SAN FRANCISCO DIVISION

3
     UNITED STATES OF AMERICA,                                  Case No. 14-CR-00175-WHA
4
                                    Plaintiff,                  [PROPOSED] ORDER ADOPTING
5
                                                                AMENDING CONDITIONS OF
6                                                               PROBATION
            v.
7
     PACIFIC GAS AND ELECTRIC COMPANY,
8
                                    Defendant.
9

10

11          This matter coming before the Court at the request of the City of San Bruno, and with the

12   support of the United States Probation Department, the following is ORDERED:

13

14               •   Pacific Gas and Electric Company (“PG&E”), subject to the necessary approvals

15                   related to its ongoing bankruptcy, will place $3,000,000.00 into the court’s registry

16                   account.

17               •   The City of San Bruno may only use such funds for the purposes of hard costs

18                   incurred as part of the Crestmoor Canyon Wildfire Mitigation Project (the “Project”),

19                   as more fully described in the City of San Bruno’s November 8, 2019 letter to the

20                   Court.

21               •   Requests by the City of San Bruno to draw against the $3,000,000.00 held in the

22                   court’s registry account for the Project will be reviewed by the Court and/or the

23                   United States Probation Department and approved or denied in their sole discretion.

24                   A court order will issue either approving or denying the expense and, if approved,

25                   will indicate the disbursement should be taken from the court’s registry account.

26               •   Special Condition #7 of PG&E’s terms of probation required 10,000 hours of

27                   community service be completed by PG&E, approximately 7,500 of which have been

28
                                                     3
                        [PROPOSED] ORDER ADOPTING NEW CONDITIONS OF PROBATION
                                        Case No. 14-CR-00175-WHA
       Case 3:14-cr-00175-WHA Document 1118 Filed 11/27/19 Page 2 of 2




1               completed to date. Once the court’s registry account has been funded pursuant to this

2               Order, Special Condition #7 shall be deemed complete and removed as a condition of

3               probation.

4         IT IS SO ORDERED.

5                     27
     Dated: November _______, 2019
6

7

8                                                        WILLIAM ALSUP
                                                         UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
                   [PROPOSED] ORDER ADOPTING NEW CONDITIONS OF PROBATION
                                   Case No. 14-CR-00175-WHA
